             IN THE UNITED    STATES DISTRICT COURT FOR THE
                       SOUTHERN DISTRICT OF GEORGIA
                              AUGUSTA DIVISION


CARRIE WHITE, Natural                *
Guardian,                            *
                                     ★


        Plaintiff,                   *
                                     ★


             V.                      *                  CV 119-078
                                     ★


PRUDENTIAL LIFE INSURANCE,           *
and JOHN DOE,                        *

        Defendants.                  *




                               ORDER




        Presently before the Court is the Parties' Stipulation and

Notice of Voluntary Dismissal.           {Doc.   19.)     Plaintiff and all

appearing defendants consent to the stipulation of dismissal with

prejudice;    thus,    the   Court   finds   dismissal    appropriate    under

Federal Rule of Civil Procedure 41(a)(1)(A)(11).             IT IS THEREFORE

ORDERED that Plaintiff's claims against Defendants are DISMISSED

WITH PREJUDICE.       The Clerk is directed to close this case.


     ORDER ENTERED at Augusta, Georgia this                        of October,

2019.




                                                                     :f judge
                                                   STATirS DISTRICT JUDGE
                                                        DISTRICT   OF GEORGIA
